DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 03/19/2019. Claims 1-10 remain pending and are under consideration.
	
	EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1.	(Original) A method of accessing a network of relationship instances and data field values of a group of entity instances in a combined entity relationship- and relational-model database management system, the method comprising the steps of: 
receiving a query text that natively references relationship types including the network of relationship types and data fields to be accessed; 
parsing the query text into a parse tree; 
converting the parse tree to a query graph;

analysing the nodes in the optimised query graph; 
codifying inbound and outgoing relationship types, a source node, and a target node to be accessed for each node of the optimised query graph into a first table of state transition rules; 
codifying the data fields to be accessed for each node into a second table of field rules; 
preparing a structured query language (SQL) query that includes the first and second tables; 
identifying entity instances to be accessed by the prepared SQL query by applying a state-machine technique to iteratively follow relationship instances according to the first table, wherein entity instances identified in each iteration are simultaneously processed in the subsequent iteration; and 
loading data fields of the identified entity instances according to the second table.

2. 	(Currently Amended) The method according to claim 1, wherein the query text includes a sub-query. 

3. 	(Previously Presented) The method according to claim 1, wherein the optimising step comprises the steps of:
(a) consolidating nodes of the query graph with equivalent actions; 
(b) consolidating nodes of the query graph with equivalent inputs; 
(c) determining whether any nodes are consolidated; and 
(d) in response to determining that any consolidations are made, return to step (a).  

4.	 (Currently Amended) The method according to claim 3, wherein step (a) comprises the steps of: 
building a dictionary of all nodes in the query graph; 
s a unique set of outgoing relationship types and fields; and 
consolidating nodes having a duplicate key.  

5. 	(Currently Amended) The method according to claim 3, wherein step (b) comprises the step of: 
building a dictionary of all nodes in the query graph; 
keying the dictionary using an object that represents a unique set of inbound relationship types for that node; and 
consolidating nodes having a duplicate key.  

6.	 (Previously Presented) A non-transitory computer readable medium comprising program instructions for causing a computer to perform a method of accessing a network of relationship instances and data field values of a group of entity instances in a combined entity relationship- and relational-model database management system, the method comprising the steps of: 
receiving a query text that natively references relationship types including the network of relationship types and data fields to be accessed; 
parsing the query text into a parse tree; 
converting the parse tree to a query graph; 
optimising the query graph by combining nodes in the query graph, the combined nodes being nodes with equivalent actions or incoming relationship types; 
analysing the nodes in the optimised query graph; 
codifying inbound and outgoing relationship types, a source node, and a target node to be accessed for each node of the optimised query graph into a first table of state transition rules; 
codifying the data fields to be accessed for each node into a second table of field rules; 

identifying entity instances to be accessed by the prepared SQL query by applying a state-machine technique to iteratively follow relationship instances according to the first table, wherein entity instances identified in each iteration are simultaneously processed in the subsequent iteration; and  
loading data fields of the identified entity instances according to the second table.
  
7. 	(Currently Amended) The non-transitory computer readable medium according to claim 6, wherein the query text includes a sub-query.  

8. 	(Previously Presented) The non-transitory computer readable medium according to claim 6, wherein the optimising step comprises the steps of:
(a) consolidating nodes of the query graph with equivalent actions; 
(b) consolidating nodes of the query graph with equivalent inputs; 
(c) determining whether any nodes are consolidated; and 
(d) in response to determining that any consolidations are made, return to step (a).
  
9. 	(Currently Amended) The non-transitory computer readable medium according to claim 8, wherein step (a) comprises the steps of: 
building a dictionary of all nodes in the query graph; 
keying the dictionary using an object that represents a unique set of outgoing relationship types and fields, and 
consolidating nodes having a duplicate key.  

non-transitory computer readable medium according to claim 8, wherein step (b) comprises the step of: 
building a dictionary of all nodes in the query graph; 
keying the dictionary using an object that represents a unique set of inbound relationship types for that node; and 
consolidating nodes having a duplicate key.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “analysing the nodes in the optimised query graph; codifying inbound and outgoing relationship types, a source node, and a target node to be accessed for each node of the optimised query graph into a first table of state transition rules; codifying the data fields to be accessed for each node into a second table of field rules; preparing a structured query language (SQL) query that includes the first and second tables; identifying entity instances to be accessed by the prepared SQL query by applying a state-machine technique to iteratively follow relationship instances according to the first table, wherein entity instances identified in each iteration are simultaneously processed in the subsequent iteration; and loading data fields of the identified entity instances according to the second table.” The prior art below does not teach nor suggest the particular method of accessing a network of relationship instances and data field values of a group of entity instances in a combined entity relationship- and relational-model database management system. 
The closest prior art of record, Nesamoney et al. (US 7,523,462) teaches receiving a SQL string. The SQL string is then parsed into a parse tree, which is normalized to form a query graph. The query 
John et al. (US 2008/0016029) teaches a method for optimizing a query to a database that includes identifying types of nodes in the database, identifying relationships among the types of nodes, and creating an access plan in dependence upon the types of nodes and the relationships among the types of nodes. Optimizing a query to a database may also include identifying a relationship between a node of each type (see ¶ [0021], [0032]- [0040], [0047]-[0049], [0063], [0066], [0073], and [0078]).
Cochrane et al. (US 5,706,494) teaches a SQL query is first lexed at 13, parsed and checked semantically at 14, and converted into an internal representation denoted as the Query Graph Model (QGM) 15. The QGM is a well-known data structure that summarizes the semantic relationships of the query for use by all components of the query compiler. A QGM optimization procedure 16 then rewrites the QGM in canonical form by iteratively transforming the QGM into a semantically equivalent QGM (see Col. 4 lines 9 – 40, and FIG. 1).

The specific limitations “analysing the nodes in the optimised query graph; codifying inbound and outgoing relationship types, a source node, and a target node to be accessed for each node of the optimised query graph into a first table of state transition rules; codifying the data fields to be accessed for each node into a second table of field rules; preparing a structured query language (SQL) query that includes the first and second tables; identifying entity instances to be accessed by the prepared SQL query by applying a state-machine technique to iteratively follow relationship instances according to the first table, wherein entity instances identified in each iteration are simultaneously processed in the subsequent iteration; and loading data fields of the identified entity instances according to the second table” clearly present in independent claims 1 and 6 are neither taught nor suggested by the prior art as a whole, either alone or in combination.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        09/07/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145